Exhibit 10.6


AMGEN INC. 2009
PERFORMANCE AWARD PROGRAM
(Effective March 3, 2009)
As Amended Through March 2, 2016


ARTICLE I


PURPOSE


The purpose of this document is to set forth the general terms and conditions
applicable to the Amgen Inc. 2009 Performance Award Program (the “Program”)
established by the Compensation and Management Development Committee of the
Board of Directors of Amgen Inc. (the “Company”) pursuant to, and in
implementation of, Articles 5 and 9 of the Company’s 2009 Equity Incentive Plan,
as amended and/or restated from time to time (the “2009 Plan”). The Program is
intended to carry out the purposes of the 2009 Plan and provide a means to
reinforce objectives for sustained long-term performance and value creation by
awarding selected key employees of the Company with payments in Company stock
based on the level of achievement of pre-established performance goals during
performance periods through the award of Performance Awards pursuant to Articles
5 and 9 of the 2009 Plan, subject to the restrictions and other provisions of
the Program and the 2009 Plan.


ARTICLE II


DEFINITIONS
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to such terms in the 2009 Plan.
“Award” shall mean the earned Performance Units payable in Common Stock under
the Program for a Performance Period.
“Board” shall mean the Board of Directors of the Company.
“Change of Control” shall mean the occurrence of any of the following:
(i)    the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, the Company or any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either the then outstanding shares of Common
Stock or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or
(ii)    individuals who, as of April 2, 1991, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to April 2, 1991,
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes


1

--------------------------------------------------------------------------------




of the Plan, considered as though such person were a member of the Incumbent
Board; or
(iii)    the consummation by the Company of a reorganization, merger,
consolidation, (in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities) or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company.
Notwithstanding anything herein or in any Award Agreement to the contrary, if a
Change of Control constitutes a payment event with respect to any Award that is
subject to United States income tax and which provides for a deferral of
compensation that is subject to Section 409A of the Code, the transaction or
event described in subsection (i), (ii), (iii) or (iv) must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5), in
order to constitute a Change of Control for purposes of payment of such Award.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.
“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Company.
“Determination Date” shall have the meaning ascribed to it in Section 4.1.
“Participant” shall mean a key employee of the Company or an Affiliate who
participates in this Program pursuant to the provisions of Article III hereof.
“Performance Period” shall mean a period of time with respect to which
performance is measured as determined by the Committee. Performance Periods may
overlap.
“Performance Goals” shall have the meaning ascribed to it in Section 5.2.
“Performance Unit” shall mean a right granted to a Participant pursuant to the
Program to receive Common Stock, the payment of which is contingent upon
achieving the Performance Goals.
“Permanent and Total Disability” shall have the meaning ascribed to such term
under Section 22(e)(3) of the Code and with such permanent and total disability
being certified prior to termination of a Participant’s employment by (i) the
Social Security Administration, (ii) the comparable governmental authority
applicable to an Affiliate of the Company, (iii) such other body having the
relevant decision-making power applicable to an Affiliate of the Company, or
(iv) an independent medical advisor appointed by the Company in its sole
discretion, as applicable, in any such case.
“Retirement-Eligible” shall mean when a Participant is at least sixty-five (65)
years of age, or when a Participant is at least fifty-five (55) years of age and
has been an employee of the Company and/or an Affiliate of the Company for at
least ten (10) years in the aggregate as determined by the Company in its sole
discretion according to Company policies and practices as in effect from time to
time.
“Section 162(m) Participant” shall mean any Participant designated by the
Committee as a “covered employee” within the meaning of Section 162(m) of the
Code whose compensation for the fiscal year in which the Participant is so
designated or a future fiscal year may be subject to the limit on deductible
compensation imposed by Section 162(m) of the Code.


2

--------------------------------------------------------------------------------




“Voluntary Retirement” shall mean voluntary termination of employment that is
not the result of Permanent and Total Disability.
ARTICLE III
PARTICIPATION


3.1    Participants. Participants for any Performance Period shall be those
active key employees of the Company or an Affiliate who are designated in
writing as eligible for participation by the Committee no later than the
ninetieth (90th) day after the beginning of such Performance Period.


3.2    No Right to Participate. No Participant or other employee of the Company
or an Affiliate shall, at any time, have a right to participate in this Program
for any Performance Period, notwithstanding having previously participated in
this Program.


ARTICLE IV


ADMINISTRATION


4.1    Generally. The Committee shall establish the basis for payments under
this Program in relation to specified Performance Goals, as more fully described
in Article V hereof. With respect to the 162(m) Participants, the Committee
shall establish the basis for payments under this Program in relation to
specified Performance Goals no later than the ninetieth (90th) day after the
beginning of such Performance Period, but in no event after 25 percent of the
Performance Period has lapsed. Following the end of each Performance Period,
once all of the information necessary for the Committee to determine the
Company’s performance is made available to the Committee, the Committee shall
determine the amount of the Award payable to each Participant; provided,
however, that any such determination shall be made no later than six months
following the end of such Performance Period (the date of such determination
shall hereinafter be called the “Determination Date”). The Committee shall have
the power and authority granted it under Article 12 of the 2009 Plan, including,
without limitation, the authority to construe and interpret this Program, to
prescribe, amend and rescind rules, regulations and procedures relating to its
administration and to make all other determinations necessary or advisable for
administration of this Program. Decisions of the Committee in accordance with
the authority granted hereby shall be conclusive and binding. Subject only to
compliance with the express provisions hereof, the Committee may act in its sole
and absolute discretion with respect to matters within its authority under this
Program.


4.2    Provisions Applicable to Section 162(m) Participants. Subject to the sole
discretion of the Committee, any Awards paid hereunder to a Section 162(m)
Participant shall satisfy and shall be interpreted in a manner that satisfies
any applicable requirements as “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code and any provisions, application or
interpretation of the Program or the 2009 Plan that is inconsistent with this
intent shall be disregarded. To the extent that any Award (i) is deemed to
constitute “nonqualified deferred compensation” (within the meaning of Code
Section 409A) and (ii) would nevertheless be subject to the deduction
limitations imposed by Section 162(m) of the Code in the year in which such
Award would otherwise be paid under this Program, the payment of such Award may,
in the Committee’s discretion, be delayed until the earlier of (A) the first
year in which such Award would not be subject to the deduction limitations
imposed by Section 162(m) or (B) such time as the Participant ceases to be a
“service provider” to the Company (within the meaning of Section 409A of the
Code).




3

--------------------------------------------------------------------------------




4.3    Provisions Applicable to Participants in Foreign Jurisdictions.
Notwithstanding any provision of the Program to the contrary, in order to comply
with the laws in other countries in which the Company and its Affiliates operate
or have employees, the Committee, in its sole discretion, shall have the power
and authority to:


(i)    modify the terms and conditions of any award of Performance Units granted
to employees outside the United States to comply with applicable foreign laws;
(ii)    condition the effectiveness of any award of Performance Units upon
approval or compliance with any applicable foreign laws, regulations, rules or
local governmental regulatory exemption or approvals;
(iii)    provide for payment of any Award in cash or Common Stock, at the
Company's election, to the extent necessary to comply with applicable foreign
laws; and
(iv)    take any other action, before or after an award of Performance Units is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no award of Performance Units shall be granted, that would violate the
Securities Act, the Exchange Act, the Code, or any other securities or tax or
other applicable law or regulation.




ARTICLE V


AWARD DETERMINATIONS
 
5.1    Award of Performance Units. The Committee shall determine the number of
Performance Units (rounded down to the nearest whole number) to be awarded under
this Program to each Participant with respect to such Performance Period. With
respect to the Section 162(m) Participants, the Committee shall determine the
number of Performance Units (rounded down to the nearest whole number) to be
awarded under this Program to each Section 162(m) Participant with respect to
such Performance Period no later than the ninetieth (90th) day after the
beginning of such Performance Period, but in no event after 25 percent of the
Performance Period has elapsed. Performance Units granted under the Program
shall constitute Performance Awards under Article 9 of the 2009 Plan.


5.2    Performance Requirements. The Committee shall approve the performance
goals (collectively, the “Performance Goals”) with respect to any of the
business criteria permitted under the 2009 Plan, each subject to such
adjustments as the Committee may specify in writing at such time, and shall
establish a formula, standard or schedule which aligns the level of achievement
of the Performance Goals with the earned Performance Units.
With respect to the Section 162(m) Participants, the Committee shall approve the
Performance Goals no later than the ninetieth (90th) day after the beginning of
such Performance Period, but in no event after 25 percent of the Performance
Period has elapsed, and the Performance Goals may not be changed during the
Performance Period, but the thresholds, targets and multiplier measures of the
Performance Goals shall be


4

--------------------------------------------------------------------------------




subject to such adjustments as the Committee may specify in writing no later
than the ninetieth (90th) day after the beginning of such Performance Period,
but in no event after 25 percent of the Performance Period has elapsed.


5.3    Dividend Equivalents. The Committee shall determine whether Dividend
Equivalents shall be credited with respect to Performance Units awarded under
the Program pursuant to Section 9.2 of the 2009 Plan on such terms and
conditions determined by the Committee.  Any such Dividend Equivalents shall be
credited in cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the Committee.
ARTICLE VI


PAYMENT OF AWARDS


6.1    Form and Timing of Payment. Except as set forth in Section 8.1 below, no
Award payable pursuant to this Program shall be paid unless and until the
Committee certifies, in writing, the extent to which the Performance Goals have
been achieved and the corresponding number of Performance Units earned. Subject
to satisfaction of tax or similar obligations as provided for in Section 11.2 of
the 2009 Plan, Awards shall be paid by the Company in Shares (on a one-to-one
basis) or in cash based on the Fair Market Value of the number of Shares subject
to the Awards as of the last day of the Performance Period, or in a combination
of Shares and cash, as determined by the Administrator at any time prior to
payment and in its discretion, as soon as practicable, and in any event within
90 days, after the last day of the Performance Period. Shares of Common Stock
issued in respect of an Award shall be deemed to be issued in consideration for
future services to be rendered or past services actually rendered to the Company
or for its benefit, by the Participant, which the Committee deems to have a
value at least equal to the aggregate par value thereof.
6.2    Reserved.


ARTICLE VII


TERMINATION OF EMPLOYMENT


7.1    Termination of Employment During Performance Period.
(a)    In the event that a Participant’s employment with the Company or an
Affiliate is terminated prior to the last business day of a Performance Period
by reason of such Participant’s Voluntary Retirement and such Participant is
Retirement-Eligible on the date of such termination, the full or prorated amount
of such Participant’s Award, if any, applicable to such Performance Period shall
be paid in accordance with the provisions of Article VI above. For purposes of
the foregoing, the amount of the Participant’s Award (rounded down to the
nearest whole number) shall be determined based on the Company’s performance as
compared to the Performance Goals for such Performance Period and (i) if the
Award was granted with respect to a Performance Period commencing in a calendar
year prior to the calendar year in which such Voluntary Retirement occurs, the
full amount of the Award is payable, and (ii) if the Award was granted with
respect to the Performance Period commencing in the calendar year in which such
Voluntary Retirement occurs, the Award otherwise payable is multiplied by a
fraction (rounded to two decimal places), the numerator of which is the number
of complete months of employment during such calendar year, and the denominator
of which is twelve (12). Notwithstanding the foregoing, a Participant shall not
be entitled to such full or prorated amount of such Participant’s Award pursuant
to this Section 7.1(a) unless either such Participant signs a general release
and waiver in a form provided by the Company and delivers it to the Company no


5

--------------------------------------------------------------------------------




later than the date specified by the Company, or the Company waives such release
requirement in writing; provided, however, that in no event shall payment of
such full or prorated amount of such Participant’s Award be made later than the
specified payment date as set forth in Section 6.1 above.


(b)    In the event that a Participant’s employment with the Company or an
Affiliate is terminated prior to the last business day of a Performance Period
by reason of such Participant’s death or Permanent and Total Disability, the
full or prorated amount of such Participant’s Award, if any, applicable to such
Performance Period shall be paid in accordance with the provisions of Article VI
above. For purposes of the foregoing, the amount of the Participant’s Award
(rounded down to the nearest whole number) shall be determined based on the
Company’s performance as compared to the Performance Goals for such Performance
Period and (i) if the Award was granted with respect to a Performance Period
commencing in a calendar year prior to the calendar year in which such
termination occurs, the full amount of the Award is payable, and (ii) if the
Award was granted with respect to the Performance Period commencing in the
calendar year in which such termination occurs, the Award otherwise payable is
multiplied by a fraction (rounded to two decimal places), the numerator of which
is the number of complete months of employment during such calendar year, and
the denominator of which is twelve (12). Notwithstanding the foregoing, with
respect to a Participant whose employment is terminated due to such
Participant’s Permanent and Total Disability, such Participant shall not be
entitled to such full or prorated amount of such Participant’s Award pursuant to
this Section 7.1(b) unless either such Participant signs a general release and
waiver in a form provided by the Company and delivers it to the Company no later
than the date specified by the Company, or the Company waives such release
requirement in writing; provided, however, that in no event shall payment of
such full or prorated amount of such Participant’s Award be made later than the
specified payment date as set forth in Section 6.1 above.


(c)    In the event that a Participant’s employment with the Company or an
Affiliate is terminated prior to the last business day of a Performance Period
for any reason other than as specified in Sections 7.1(a) and (b) above, all of
such Participant’s rights to an Award for such Performance Period shall be
forfeited, unless, prior to the payment date described in Article VI above, the
Company, in its sole discretion, makes a written determination to otherwise pay
the full or prorated amount of the Participant’s Award, if any, applicable to
such Performance Period, which full or prorated amount shall be paid in
accordance with the provisions of Article VI above. For purposes of the
foregoing, if the payment of the Participant’s Award is prorated, the amount of
the Participant’s Award (rounded down to the nearest whole number) shall be
determined based on the Company’s performance as compared to the Performance
Goals for such Performance Period and (i) if the Award was granted with respect
to a Performance Period commencing in a calendar year prior to the calendar year
in which such termination occurs, the full amount of the Award is payable, and
(ii) if the Award was granted with respect to the Performance Period commencing
in the calendar year in which such termination occurs, the Award otherwise
payable is multiplied by a fraction (rounded to two decimal places), the
numerator of which is the number of complete months of employment during such
calendar year, and the denominator of which is twelve (12). Notwithstanding the
foregoing, a Participant shall not be entitled to such full or prorated amount
of such Participant’s Award pursuant to this Section 7.1(c) unless either such
Participant signs a general release and waiver in a form provided by the Company
and delivers it to the Company no later than the date specified by the Company,
or the Company waives such release requirement in writing; provided, however,
that in no event shall payment of such full or prorated amount of such
Participant’s Award be made later than the specified payment date as set forth
in Section 6.1 above.


7.2    Termination of Employment After End of Performance Period. In the event
that a Participant’s employment with the Company or an Affiliate is terminated
on or after the last business day of the applicable Performance Period but prior
to the Determination Date for any reason, the amount of any Award applicable


6

--------------------------------------------------------------------------------




to such Performance Period shall be paid to the Participant in accordance with
the provisions of Article VI above.










ARTICLE VIII


CHANGE OF CONTROL
8.1    Change of Control During Performance Period. Notwithstanding anything to
the contrary in the Program, the Committee shall set forth the terms of any
Award payable in the event of Change of Control that occurs during a Performance
Period in the Performance Goals.
8.2    Change of Control After End of Performance Period. Notwithstanding
anything to the contrary in the Program, in the event of a Change of Control
that occurs after the end of the applicable Performance Period but prior to the
Determination Date, the amount of any Award applicable to such Performance
Period shall be paid to the Participant in accordance with the provisions of
Article VI above.
ARTICLE IX


MISCELLANEOUS


9.1    Plan. The Program is subject to all the provisions of the 2009 Plan and
its provisions are hereby made a part of the Program, including without
limitation the provisions of Articles 5 and 9 thereof (relating to
Performance-Based Compensation and Performance Awards) and Section 13.2 thereof
(relating to adjustments upon changes in the Common Stock), and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the 2009 Plan. In the event
of any conflict between the provisions of the Program and those of the 2009
Plan, the provisions of the 2009 Plan shall control. Notwithstanding any
provision of the Program to the contrary, any earned Performance Units paid in
cash rather than shares of Common Stock shall not be deemed to have been issued
by the Company for any purpose under the 2009 Plan.


9.2    Amendment and Termination. Notwithstanding anything herein to the
contrary, the Committee may, at any time, terminate, modify or suspend this
Program; provided, however, that, without the prior consent of the Participants
affected, no such action may adversely affect any rights or obligations with
respect to any Awards theretofore earned but unpaid for a completed Performance
Period, whether or not the amounts of such Awards have been computed and whether
or not such Awards are then payable. Notwithstanding the forgoing, at any time
the Committee determines that the Performance Units may be subject to Section
409A of the Code, the Committee shall have the right, in its sole discretion,
and without a Participant’s prior consent to amend the Program as it may
determine is necessary or desirable either for the Performance Units to be
exempt from the application of Section 409A or to satisfy the requirements of
Section 409A, including by adding conditions with respect to the vesting and/or
the payment of the Performance Units, provided that no such amendment may change
the Program's “performance goals,” within the meaning of Section 162(m) of the
Code, with respect to any person who is a “covered employee,” within the meaning
of Section 162(m) of the Code.




7

--------------------------------------------------------------------------------




9.3    No Contract for Employment. Nothing contained in this Program or in any
document related to this Program or to any Award shall confer upon any
Participant any right to continue as an employee or in the employ of the Company
or an Affiliate or constitute any contract or agreement of employment for a
specific term or interfere in any way with the right of the Company or an
Affiliate to reduce such person’s compensation, to change the position held by
such person or to terminate the employment of such person, with or without
cause.


9.4    Nontransferability. No benefit payable under, or interest in, this
Program shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, debts, contracts, liabilities or torts of any
Participant or beneficiary; provided, however, that, nothing in this Section 9.4
shall prevent transfer (i) by will, or (ii) by applicable laws of descent and
distribution.
    
9.5    Compensation Subject to Recovery.     The Awards under this Program and
all compensation payable with respect to them shall be subject to recovery by
the Company pursuant to any and all of the Company's policies with respect to
the recovery of compensation, as they shall be in effect and may be amended from
time to time, to the maximum extent permitted by applicable law.
9.6    Nature of Program. No Participant, beneficiary or other person shall have
any right, title or interest in any fund or in any specific asset of the Company
or any Affiliate by reason of any award hereunder. There shall be no funding of
any benefits which may become payable hereunder. Nothing contained in this
Program (or in any document related thereto), nor the creation or adoption of
this Program, nor any action taken pursuant to the provisions of this Program
shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or an Affiliate and any Participant,
beneficiary or other person. To the extent that a Participant, beneficiary or
other person acquires a right to receive payment with respect to an Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company or other employing entity, as applicable. All
amounts payable under this Program shall be paid from the general assets of the
Company or employing entity, as applicable, and no special or separate fund or
deposit shall be established and no segregation of assets shall be made to
assure payment of such amounts. Nothing in this Program shall be deemed to give
any employee any right to participate in this Program except in accordance
herewith.


9.7     Governing Law. This Program shall be construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law thereof.




8